Case 1:20-cv-01050-PLM-PJG ECF No. 31, PageID.169 Filed 06/14/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 KYLE LEE OBEN,

        Plaintiff,
                                                   Case No. 1:20-cv-1050
 v.
                                                   HONORABLE PAUL L. MALONEY
 UNKNOWN DELACRUZ, et al.,

        Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendants

Delacruz and Calkins filed a motion for summary judgment. The matter was referred to the

Magistrate Judge, who issued a Report and Recommendation on May 12, 2021, recommending

that this Court grant the motion in part and deny the motion in part.       The Report and

Recommendation was duly served on the parties. No objections have been filed. See 28 U.S.C. §

636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 28) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 16) is

GRANTED IN PART AND DENIED IN PART.

       IT IS FURTHER ORDERED that Plaintiff’s claims that Defendant Calkins denied his

requests for medical treatment between September 29, 2020, and October 6, 2020, are

DISMISSED for failure to exhaust administrative remedies. The motion is DENIED in all other
Case 1:20-cv-01050-PLM-PJG ECF No. 31, PageID.170 Filed 06/14/21 Page 2 of 2




respects. Plaintiff’s claim that Defendant Delacruz subjected him to excessive force on September

23, 2020; and Plaintiff’s claims that Defendant Calkins denied his requests for medical treatment

on September 23, 2020, and September 28, 2020 remain pending



Dated: June 14, 2021                                        /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                               2
